926 F.2d 1215
288 U.S.App.D.C. 342
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Thomas Lee COLEMAN, Appellant.
No. 90-3090.
United States Court of Appeals, District of Columbia Circuit.
March 11, 1991.

Appeal from the United States District Court for the District of Columbia.
D.D.C.
APPEAL DISMISSED.
Before MIKVA, Chief Judge, and D.H. GINSBURG and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia, and on the briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).


2
Appellant has established neither that the government delayed bringing the indictment against him in order to gain a tactical advantage nor that the delay between the crime and appellant's arrest caused him actual and substantial prejudice.  See United States v. Mills, No. 90-3007, slip op. at 17 (D.C.Cir. Feb. 8, 1991);  United States v. Marion, 404 U.S. 307, 324-25 (1971).  Thus, the district court properly denied appellant's motion to dismiss the indictment.  The district court's refusal to suppress Agent Gaye's identification of Thomas Coleman likewise was proper given the witness' close, prolonged contact with Mr. Coleman and the certainty of the identification.    See Neil v. Biggers, 409 U.S. 188, 199-200 (1972).  It is accordingly


3
ORDERED and ADJUDGED that the appeal is dismissed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15(b)(2).